Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Applicant’s preliminary amendment filed August 3, 2020 has been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-7, 11 and 12 are drawn to a local anesthetic mixture for infiltration with frigore comprising at least one short-acting local anesthetic, at least one long-acting local anesthetic, at least one sympathomimetic amine, and optionally at least one further active substance adjuvant having a non-anesthetic action. 
Group II, claim(s) 8 is drawn to a method of local anesthesia by infiltration with frigore with an anesthetic mixture comprising at least one short-acting local anesthetic, at least one long-acting local anesthetic, at least one sympathomimetic amine, and optionally at least one further active substance adjuvant having a non-anesthetic action. 
III, claim(s) 9 and 10 are drawn to a packing system comprising a sterile container coated by an isothermal material and containing a local anesthetic mixture, and a kit. 
As set forth in the Rule 13.1 of the Patent Cooperation Treaty (PCT), "the International application shall relate to one invention only or to a group of inventions."  Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same intentional application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only where there is a technic relationship among those inventions involving one or more of the same or corresponding special technical features."  The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole make over the prior art.
The inventions listed as Groups I-III do not relate to a single general invention concept under PCT Rule 13.1, because, under PCT Rule 13.2, they lack the same or corresponding special technic features for the following reasons:  The technical feature linking the claims in the composition at least one short-acting local anesthetic, at least one long-acting local anesthetic, at least one sympathomimetic amine, and optionally at least one further active substance adjuvant having a non-anesthetic action. US 6,329,398 B1, hereby known as Zappala (cited in the IDS filed on 8/3/2020) discloses is the same composition comprising lidocaine, bupivacaine.  As such, the feature linking in the claims does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, unity of invention is considered to be lacking and restriction of the invention is in accordance with the rules of unity of invention is considered to be proper.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629


/KEVIN E WEDDINGTON/
Primary Examiner, Art Unit 1629